                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    ABILENE DIVISION

    MICHAEL EDWARD MUEHLEMANN,                         §
    Institutional ID No. 2215265                       §
                                                       §
                                         Plaintiff,    §
                                                       §
    v.                                                 §    CIVILACTIONNO. 1:18-CV-00178-C
                                                       §
    MIDDLETON UNIT, et al.,                            §
                                                       §
                                     Defendants.       §


                 ORDER ACCEPTING REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made findings, conclusions, and a recommendation

in this case. Plaintiff did not file any objections and the time to do so has passed. 1 The District

Court made an independent examination of the relevant portions of the record in this case and

reviewed the Magistrate Judge's Report and Recommendation for plain error. Finding none, the

Court ACCEPTS and ADOPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate.

         IT IS THEREFORE ORDERED that Plaintiff's complaint and all claims alleged therein

are DISMISSED with prejudice for failure to state a claim.

         This dismissal shall count as a qualifying dismissal under 28 U.S.C. §§ 1915 and 1915A,

42 U.S.C . § 1997e, andAdepegba v. Hammons, 103 F.3d 383 (5th Cir. 1996).

         All relief not expressly granted and any pending motions are denied.


1
  The Report and Recommendation was returned, unopened, to the Clerk on March 27, 2019. The envelope was
stamped with "RETURN TO SENDER, NOT DELIVERABLE AS ADDRESSED, UNABLE TO FORWARD,"
and the handwritten notations "UTF" and "Discharged." Plaintiff has not provided the court with his current
address.
Judgment shall be entered accordingly.

SO ORDERED.
              /
Dated ApriI,lJ , 2019.




                                         2
